Citation Nr: 0511858	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  03-04 086	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for emphysema/chronic 
obstructive pulmonary disease.

2.  Entitlement to service connection for squamous cell 
carcinoma of the left vocal cord.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1951 to April 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in September 2002 and 
May 2003 by the Nashville, Tennessee, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In correspondence 
dated in February 2003 the veteran withdrew his request for a 
personal hearing.  The Board remanded the issue of 
entitlement to service connection for emphysema/chronic 
obstructive pulmonary disease in January 2004.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate the claims.

2.  The evidence of record demonstrates the veteran's 
emphysema/chronic obstructive pulmonary disease was not 
incurred in active service nor as a result of a service-
connected disability.

3.  The evidence of record demonstrates the veteran's 
squamous cell carcinoma of the left vocal cord was not 
incurred in active service nor as a result of a service-
connected disability.


CONCLUSIONS OF LAW

1.  The veteran's emphysema/chronic obstructive pulmonary 
disease was not incurred in nor aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).

2.  The veteran's squamous cell carcinoma of the left vocal 
cord was not incurred in nor aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA as it applies to his claims by correspondence 
dated in December 2001, February 2003, June 2003, and 
May 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran was not given prior to the 
first agency or original jurisdiction (AOJ or RO) 
adjudication of the claims, the notices were provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board.  The issues on appeal were also re-
adjudicated subsequent to the May 2004 notices.  A 
supplemental statement of the case addressing his 
emphysema/chronic obstructive pulmonary disease claim was 
sent to the veteran in May 2004 and a statement of the case 
addressing the squamous cell carcinoma of the left vocal cord 
claim was issued in July 2004.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  In this case, the VCAA notice 
letters generally informed the veteran of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  The May 2004 notice letters also requested he 
provide any evidence in his possession that pertains to the 
claims.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  Therefore, further attempts to obtain 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
emphysema/chronic obstructive pulmonary disease issue on 
appeal were obtained in August 2002 and May 2004.  Although 
the veteran claims his squamous cell carcinoma of the left 
vocal cord is related to his service-connected pulmonary 
tuberculosis, the Board finds this claim is inherently 
incredible and that a VA medical etiology opinion is not 
required.  There is no evidence indicating how the veteran's 
pulmonary tuberculosis, a lung disability demonstrated by 
recent medical report to be quite limited and to have been 
effectively treated with drug therapy, is in any way related 
to his squamous cell carcinoma of the left vocal cord.  The 
Board finds available medical evidence is sufficient for 
adequate determinations.  Therefore, the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  A disability 
which is proximately due to or the result of a service-
connected disease or injury shall be considered service 
connected.  38 C.F.R. § 3.310 (2004).  When aggravation of a 
nonservice-connected disability is proximately due to or the 
result of a service-connected disorder, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

Emphysema/Chronic Obstructive Pulmonary Disease
Factual Background

Service medical records show the veteran was treated for an 
upper respiratory infection in November 1951.  Records also 
show he was treated for bronchopneumonia in June 1952.  X-
rays on June 11, 1952, revealed an irregular infiltrate in 
both bases most probably an interstitial pneumonitis due to 
bronchiectasis.  The remaining portions of the lung appeared 
"emphysimitis."  Re-examination was suggested after two 
weeks.  Re-examination on June 16, 1952, revealed almost 
complete clearing of the bilateral pneumonia and streaking in 
the left base.  A July 1952 X-ray examination was negative 
and a February 1953 examination was negative except for old 
scarring to the apices.  The veteran's April 1955 discharge 
examination revealed an abnormal clinical evaluation of the 
lungs and chest.  The examiner noted the veteran had been 
treated for an upper respiratory infection in January 1955.  
It was also noted that chest X-rays in April 1955 were 
negative.

VA examination in August 1958 revealed infiltration of the 
left lung suspicious of pulmonary tuberculosis.  The examiner 
stated, however, that the exact nature of the veteran's left 
lung lesion could not be stated with certainty.  VA hospital 
records show the veteran was treated for active, moderately 
advanced pulmonary tuberculosis in September 1958.  

Service connection was established for pulmonary tuberculosis 
in a November 1958 rating decision based upon a benefit of 
the doubt determination in the veteran's favor.  A 100 
percent rating was assigned.

A December 1958 VA hospital addendum report noted that at 
discharge the veteran's active, moderately advanced pulmonary 
tuberculosis was improved with slight symptoms.  Records also 
show he was treated with slight symptoms in March and April 
1959.  A December 1959 tuberculosis review board report noted 
a diagnosis of chronic, minimal, non-active, re-infective 
type pulmonary tuberculosis.  A March 1960 report noted the 
veteran's pulmonary tuberculosis was considered inactive.  

A March 1960 VA rating decision noted that based upon 
inactivity a graduated reduced evaluation of service-
connected pulmonary tuberculosis was for application.  A 0 
percent rating was to be assigned effective from March 14, 
1971.  

In June 1981, the Board denied entitlement to an increased 
(compensable) rating for pulmonary tuberculosis.  In a 
September 1981 rating decision the RO denied entitlement to 
service connection for chronic bronchitis.  

VA examination in April 1982 included diagnoses of history of 
pulmonary tuberculosis and presumptive chronic bronchitis 
with cigarette smoking as a factor.  

Private medical reports dated in August 1982 and June 1984 
provided diagnoses of chronic bronchitis and chronic 
obstructive pulmonary disease without opinion as to etiology.  
It was noted that the veteran smoked approximately one pack 
of cigarettes per day.  

In August 2001, the veteran requested entitlement to service 
connection for emphysema.  In subsequent statements he 
asserted, in essence, that his emphysema/chronic obstructive 
pulmonary disease developed because his lungs were weakened 
by his service-connected pulmonary tuberculosis.  

Private medical records dated from May 1999 to October 2001 
included diagnoses of bronchitis and emphysema/chronic 
obstructive pulmonary disease.  No opinions as to etiology 
were provided.  A May 2001 report also noted a diagnosis of 
history of remote tuberculosis in the 1950's, status post 
full course treatment, and recommended that the veteran stop 
smoking.  

VA examination in August 2002 included diagnoses of past 
history of pulmonary tuberculosis without evidence of any 
activity, severe chronic obstructive pulmonary disease not 
related to prior history of pulmonary tuberculosis, and long-
term tobacco abuse.  The examiner noted that the veteran's 
available VA medical records had been reviewed, but that his 
claims file had not been provided.  

VA examination in May 2004 found the veteran's chronic 
obstructive pulmonary disease was directly related to his 
long-term history of cigarette smoking and was not related to 
his past history of pneumonia, pulmonary tuberculosis, or 
other respiratory symptoms in service.  The examiner noted 
that the veteran's pulmonary tuberculosis was quite limited 
and was effectively treated with drug therapy.  It was also 
noted that the veteran had been treated for pneumonia during 
active service, but that the disorder was shown to have 
resolved quickly with drug intervention.  The examiner 
further stated that the veteran's symptoms during active 
service were consistent with the limited diagnosis of 
pneumonitis which was not in any way related to his emphysema 
or chronic obstructive pulmonary disease.  

Analysis

Based upon the evidence of record, the Board finds the 
veteran's emphysema/ chronic obstructive pulmonary disease 
was not incurred in nor aggravated by active service.  The 
opinion of the May 2004 VA examiner as to this matter is 
persuasive.  That opinion is shown to have been based upon a 
thorough review of all the evidence of record and to have 
fully considered the relevance of all pertinent matters 
raised.   

Although the veteran believes his emphysema/chronic 
obstructive pulmonary disease is related to service, he is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. pp. 91; Espiritu, 2 Vet. 
pp. 492.  Therefore, entitlement to service connection for 
emphysema/chronic obstructive pulmonary disease is not 
warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.

Squamous Cell Carcinoma of the Left Vocal Cord

Service medical records are negative for complaint, 
treatment, or diagnosis related to squamous cell carcinoma of 
the left vocal cord or any throat disorders.  The veteran's 
April 1955 discharge examination revealed a normal clinical 
evaluation of the throat.

Private medical records dated from August 2002 to March 2003 
show the veteran was treated for squamous cell carcinoma of 
the left vocal cord.  No opinions as to etiology were 
provided.

Based upon the evidence of record, the Board finds the 
veteran's squamous cell carcinoma of the left vocal cord was 
not incurred in nor aggravated by active service.  There is 
also no probative evidence demonstrating this disorder is in 
any way related to his service-connected pulmonary 
tuberculosis.  Records show the earliest diagnosis of this 
disability was provided over 45 years after service.  
Therefore, entitlement to service connection for squamous 
cell carcinoma of the left vocal cord is not warranted.  The 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for emphysema/chronic 
obstructive pulmonary disease is denied.

Entitlement to service connection for squamous cell carcinoma 
of the left vocal cord is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


